DETAILED ACTION
In replay to applicant communications filed on September 25, 2020 and telephonic interview made on December 03, 2021, claims 19-38 have been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 have been cancelled.
Claims 19-38 are pending. 


Allowable Subject Matter
Claims 19-38 are allowed. The following is an examiner’s statement of reasons for allowance: 
	The primary reason for allowance of claims 19, 37, and 38 is the combined limitations of receiving, from a first computing asset of a computing environment comprising a plurality of computing assets, data indicating a security threat affecting the computing environment, wherein the data identifies a first communication interaction associated with the security threat; identifying a characteristic of the first communication interaction; obtaining, from a second computing asset of the computing environment, one or more second communication interactions related to the first communication interaction, wherein the one or more second communication interactions are identified using the characteristic of the first communication interaction; identifying a network location contained in the one or more second communication interactions; obtaining enrichment information for the network location from a service external to the computing environment, the enrichment information indicating whether the network location is malicious; identifying an automated response based at least in part on the enrichment information; identifying a connector associated with a computing asset involved in the first communication interaction; using the connector to translate the automated response into an action to be performed by the 

The prior art disclosed by Reybok (US Pub. No. 2015/0207813) is found as the closest prior art to the claimed features of the invention. Reybok discloses the system and method for pooling and searching network security events reported by multiple sources. However, the cited art alone or in combination with other art fail to teach the limitations of the above independent claims. The dependent claims are allowable as per dependency nature of the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/TESHOME HAILU/Primary Examiner, Art Unit 2434